2:20-cv-04121-DCN   Date Filed 11/25/20   Entry Number 1-1   Page 1 of 6




                                                                   Exhibit 1
2:20-cv-04121-DCN   Date Filed 11/25/20   Entry Number 1-1   Page 2 of 6
2:20-cv-04121-DCN   Date Filed 11/25/20   Entry Number 1-1   Page 3 of 6
2:20-cv-04121-DCN   Date Filed 11/25/20   Entry Number 1-1   Page 4 of 6
2:20-cv-04121-DCN   Date Filed 11/25/20   Entry Number 1-1   Page 5 of 6
2:20-cv-04121-DCN   Date Filed 11/25/20   Entry Number 1-1   Page 6 of 6
